IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-62,298-01


EX PARTE MARK STROMAN





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. F01-40949-V(A) IN THE 292ND JUDICIAL DISTRICT COURT

DALLAS COUNTY



Per Curiam.  


O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	On April 4, 2002, a jury convicted applicant of the offense of capital murder.  The jury
answered the special issues submitted pursuant to Texas Code of Criminal Procedure article
37.071, and the trial court, accordingly, set punishment at death.  This Court affirmed 


applicant's conviction and sentence on direct appeal.  Stroman v. State, No. AP-74,354 (Tex.
 Crim. App. Nov. 19, 2003)(not designated for publication).
	Applicant presents six allegations in his application in which he challenges the
validity of his conviction and resulting sentence.  Although an evidentiary hearing was not
held, the trial judge entered findings of fact and conclusions of law.  The trial court
recommended that relief be denied. 
	This Court has reviewed the record with respect to the allegations made by applicant. 
We adopt the trial judge's findings and conclusions.  Based upon the trial court's findings
and conclusions and our own review, the relief sought is denied.
	IT IS SO ORDERED THIS THE 27TH DAY OF JULY, 2005.

Do Not Publish